UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 THE QUIGLEY CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On April 16, 2009, The Quigley Corporation issued the following press release. FOR IMMEDIATE RELEASE THE QUIGLEY CORPORATION ISSUES OPEN LETTER TO STOCKHOLDERS URGES STOCKHOLDERS TO REJECT DISSIDENT TED KARKUS’ SOLICITATION EFFORTS DOYLESTOWN, PA. – April 16, 2009– The Quigley Corporation, (Nasdaq: QGLY), www.quigleyco.com, today announced it has issued an open letter to stockholders urging them to reject any proxy material and accompanying blue proxy card they may receive from dissident stockholder Ted Karkus.On April 6, 2009, Mr. Karkus announced his plans to launch a proxy contest seeking to replace the Board of Directors of the Company.Also in the letter, the Company stated that it believes Mr. Karkus, who claims to beneficially own less than 5 percent of the outstanding shares, is attempting to gain control of The Quigley Corporation without paying a premium to stockholders.The text of the letter to stockholders follows: April 16, Dear Fellow Stockholders: By now you may have received The Quigley Corporation proxy statement for our 2009 Annual Meeting, along with a WHITE proxy card or voting instruction card.In addition you may have received, or may soon receive, proxy materials and a blue proxy card from Ted Karkus, a dissident stockholder.Mr. Karkus has chosen to launch a costly and disruptive proxy contest to replace your Company’s entire incumbent Board of Directors.We urge you to reject Mr. Karkus’ solicitation and instead vote the Company’s WHITE proxy card today. Mr.
